Citation Nr: 0401364	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-01 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a stress fracture of the left tibia.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1958 to 
February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which granted service connection 
and assigned an initial 10 percent rating for a stress 
fracture of the left tibia.  The veteran appealed with 
respect to the propriety of the initial rating assignment.  

The Board notes that in a letter to Congressman Luis 
Gutierrez, which was subsequently forwarded to the RO by the 
Congressman, the veteran appears to have raised a claim for 
service connection for hypertension.  The veteran also 
referenced his hypertension in his notice of disagreement.  
This issue has not been adjudicated by the RO and is referred 
for appropriate action.   


REMAND

In this case, the veteran contends that his left tibia 
disability should be given a higher initial rating because 
the severity of the pain prevents him from going to work as 
an 18-wheel truck driver on a daily basis.  The veteran also 
contends that the pain hinders his ability to walk and to 
stand for lengthy periods. 

In the course of his appeal the veteran has specifically 
referenced medical records from Dr. Farrell dated in April 
2000, and, in June 2001, he provided an Authorization and 
Consent form to VA.  On that June 2001 Authorization and 
Consent form, the veteran also identified another private 
physician, Dr. Al-Aswad, and attached copies of pertinent 
records.  It is not clear, however, if additional records 
from Dr. Al-Aswad are available.  Thus, the RO must request 
private records from Drs. Farrell and Al-Aswad for 
consideration in this appeal.  

The Board also notes that the veteran was last examined in 
May 2002, for the primary purpose of determining the nature 
and etiology of a left tibia disability.  The Board thus 
finds that an additional VA examination is necessary to 
ensure that any rating determination in this case is based on 
consideration of a full and accurate symptom history and 
clinical picture, and to ensure that contemporary and 
complete medical findings relevant to the veteran's 
contentions of increased pain and dysfunction on use are 
obtained.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should again be requested 
to provide the requisite identifying 
information and release relevant to 
treatment or evaluation by Drs. Al-Aswad 
and Farrell, as well as any other private 
physicians who have treated him for his 
left tibia disability and related 
manifestations.  The RO should take 
appropriate steps to obtain identified 
records; a response, negative or positive 
should be associated with the claims 
file.

2.  If any evidence identified by the 
veteran is not available, the RO should 
so notify the veteran and provide him 
opportunity to submit the identified 
records.

3.  Thereafter, the RO should schedule 
the veteran for an orthopedic examination 
to determine the nature and severity of 
all manifestations of a stress fracture 
of the left tibia.  The claims file and a 
copy of this remand must be provided to 
the examiner; review of such should be 
reflected in the completed examination 
report.  

Any indicated tests and studies should be 
performed.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  The range of 
motion should be reported in degrees, 
using a goniometer.  In particular, the 
extent of any functional loss present 
with respect to the left leg due to 
weakened movement, excess fatigability, 
incoordination, or pain on use should be 
noted.  Furthermore, the examiner should 
state whether any pain claimed by the 
veteran is supported by adequate 
pathology and is evidenced by his visible 
behavior.  Any additional impairment on 
use should be described in terms of the 
degree of additional range of motion 
loss, and specific findings should be 
made regarding range of motion of the 
left leg, to include the extent to which 
that motion deviates from normal.  The 
level of pain on motion should also be 
described.  The presence and, if present, 
the degree of severity of recurrent 
subluxation or lateral instability, and 
the presence or absence of arthritis 
should also be reported.  All opinions 
expressed should be supported by 
reference to pertinent evidence, and a 
complete rationale for any opinion 
expressed, with reference to supporting 
records, should be provided.  

4.  The RO should then review the claims 
file and ensure that any additionally 
indicated notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), and its 
implementing regulations, is completed 
with respect to this claim.  

5.  After all indicated development has 
been satisfactorily completed, see 
Stegall v. West, 11 Vet. App. 268 (1998), 
the claim should be readjudicated, to 
include with consideration of the 
propriety of staged ratings consistent 
with Fenderson v. West, 12 Vet. App. 119 
(1999).  If the claim is not granted to 
the veteran's satisfaction, he and his 
representative a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


